Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	This communication is in response to the amendment filed 11/5/2020. Claims 1, 4, 8, 11, 13, 15, 18, and 20 have been amended. Claims 1-20 remain pending and have been examined.

Response to Arguments
A.	Applicant's arguments with respect to the rejection of claims 1-20 under 35 USC 101 have been fully considered but are not persuasive.
Applicant argues starting on page 10 that the claims do not recite a judicial exception in the form of a method of organizing human activity. Examiner respectfully disagrees. Applicant asserts that the claims are instead “directed to a complex process for evaluating natural language text to generate subscriptions and provide efficient and secure notification systems.” However, a general assertion that a claimed process is complex is not sufficient to establish that it does not recite an abstract idea, and Applicant does not provide further arguments supporting this assertion. 
Applicant further argues that the claims integrate the abstract idea into a practical application. Examiner respectfully disagrees. Applicant asserts that “the claims enable subscribers to request data updates in a platform-agnostic manner, which improves the accessibility while retaining security and accuracy” and that “[t]his is a concrete use and application that improves over existing techniques and systems.” However, Applicant’s assertion 
Applicant lastly argues that the claims amount to significantly more than the abstract idea because they add “a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field,” and that “the claims recite specific, inventive, techniques for providing data update notifications.” Examiner respectfully disagrees. Examiner first notes that none of the additional elements are asserted to constitute insignificant extra-solution activity under Step 2A Prong 2, and therefore a further analysis of whether those additional elements also amount to well-understood, routine, conventional activity is not required under the 2019 Patent Eligibility Guidance. Regardless, Applicant does not point to any particular additional element or combination of limitations within the claims that are asserted as not constituting well-understood, routine, conventional activity beyond broadly referencing the previous characterizations of the claimed functions, and does not provide any arguments as to why such limitations would be more than well-understood, routine, conventional activity.
The rejection of claims 1-20 under 35 USC 101 is maintained.

B.	Applicant’s arguments with respect to the rejection of claims 1, 8, and 15 under 35 USC 102, as well as the rejection of claims 2-7, 9-14, and 16-20 under 35 USC 103 have been considered, but are moot because the new ground of rejection does not rely on the references 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-7 are drawn to a method, claims 8-14 are drawn to a computer program product comprising a non-transitory computer readable medium, and claims 15-20 are drawn to a system, each of which is within the four statutory categories. Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below. 

Step 2A(1)
Claim 1 recites, in part, performing the steps of receiving a request specifying to receive notifications for updates to data for a first group comprising a plurality of people, wherein the request comprises natural language text describing the plurality of people; translating the request based on a set of mappings to reflect a physical representation of the data, comprising: extracting concepts from the request; and identifying, based on set of the mappings, physical entities in the data that correspond to the extracted concepts; upon identifying an update to data for a first person of the plurality of people, generating a score for the update based at least on predefined weights for a plurality of update events; upon determining that the score for the update exceeds a predefined threshold, generating a notification reflecting the update; and storing the notification 
The above steps recite a process of managing personal behavior or relationships or interactions between people, and therefore recite a method of organizing human activity. Specifically, the steps set out a process of providing notifications of updates to information for an individual out of a plurality of individuals in response to a request. Receiving a request for updates to information about physical things, mapping the request to the physical things represented by the data, and then actually generating and storing the requested notification when information has been updated is part of individuals requesting that other people inform them if new information is obtained in any number of contexts, for example a healthcare provider requesting to be informed if the status of one of her patients changes.

Independent claims 8 and 15 recite similar limitations and also recite an abstract idea under the same analysis. 

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to: 
A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f) 
Claims 1, 8, and 15 additionally recite a multi-tenant data store, a streaming platform, and a client application, where the multi-tenant data store is recited as storing the data for the first group comprising a plurality of people, the streaming platform is recited as storing the notification, and the client application is recited as having access to the stored notification.
Claims 1, 8, and 15 additionally recite one or more natural language processing techniques as performing the function of extracting concepts from the request.
Claim 8 additionally recites a non-transitory computer readable storage medium and a processor, where the non-transitory computer readable storage medium is recited as storing computer readable program code and the processor is recited as executing the code to perform functions of the abstract idea.
Claim 15 similarly additionally recites a memory and a processor, where the memory is recited as storing instructions and the processor is recited as executing the instructions to perform functions of the abstract idea.

Paragraph 14 of the specification as originally filed describes the multi-tenant data store as encompassing any number and type of data stores such as relational databases, data reservoir, and cloud storage cluster which store data related to a plurality of people. Paragraph 18 describes the streaming platform as one or more web servers which receive notifications and provide access to the notifications by client applications. Paragraphs 18 and 31 describe the client application as an application being executed on a system including a processor, memory, and input/output devices, and is given its broadest reasonable interpretation as software. Paragraph 101 similarly describes the processor and memory broadly as part of a computer system having processing devices and memory storing executable instructions which communicates over a network. Each of the above elements is therefore given its broadest reasonable construction as a generic computer component which implements respective general computer functions such as storing data, receiving data, and processing information. 

These elements are not sufficient to integrate the abstract idea into a practical application because they only amount to instructions to implement the various functions of the abstract idea using various computer elements as tools to perform these corresponding functions, such as the use of a database to store data, a processor to perform data processing and access, and the use of a computer to extract information from received text data. 

The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
As explained above, claims 1, 8, and 15 only recite the multi-tenant data store, streaming platform, one or more natural language processing techniques, client application, non-transitory computer readable storage medium, and processor as tools for performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f)

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Depending Claims
Claims 2, 9, and 16 recite wherein the request is received from a client, wherein the data describing the location of the updated data comprises: (i) a tenant identifier associated with the client, (ii) a database table storing the updated data, and (iii) a key value associated with the first person in the database table. These limitations fall within the scope of the abstract as set out above. 
Claims 2, 9, and 16 additionally recite a client application and the multi-tenant data store as being associated with a tenant identifier and storing a database table. As addressed above with respect to claims 1, 8, and 15, paragraph 14 of the specification as originally filed describes the multi-tenant data store as encompassing any number and type of data stores such as relational databases, data reservoir, and cloud storage cluster which store data related to a plurality of people. Paragraphs 18 and 31 describe the client application as an application being executed on a system including a processor, memory, and input/output devices, and is given its broadest reasonable interpretation as software.
These elements are not sufficient to integrate the abstract idea into a practical application because they only amount to instructions to implement the various functions of the abstract idea using various computer elements as tools to perform these corresponding functions.

Claims 3, 10, and 17 recite receiving, from the client, a query targeting the data store based on the data describing the location of the updated data; processing the received query; and returning a result set to the client as responsive to the query. These limitations fall within the scope of the abstract as set out above.
Claims 3, 10, and 17 further recite a query server, the client application, and the data store, where the query server is recited as receiving a request from the client application, the client application is recited as submitting the query and receiving a result, and the data store is recited as being queried.
Paragraphs 19, 24, and 25 describe the query server generally in terms of its function of receiving queries from a client application and executing them. Paragraph 14 of the specification as originally filed describes the data store as encompassing any number and type of data stores such as relational databases, data reservoir, and cloud storage cluster which store data related to a plurality of people. Paragraphs 18 and 31 describe the client application as an application being executed on a system including a processor, memory, and input/output devices, and is given its broadest reasonable interpretation as software.
These elements are not sufficient to integrate the abstract idea into a practical application because they only amount to instructions to implement the various functions of the abstract idea using various computer elements as tools to perform these corresponding functions.

Claims 4, 11, and 18 recite wherein the notification is associated with a first topic, of a plurality of topics managed, wherein stores the notifications for consumption by the client, 
Claims 4, 11, and 18 additionally recite the streaming platform as managing a plurality of topics and storing notifications, and the client application being able to consume the topics. As addressed above with respect to claims 1, 8, and 15, paragraph 18 describes the streaming platform as one or more web servers which receive notifications and provide access to the notifications by client applications, and paragraphs 13, 15, and 16 further describe topics as descriptions of information categories or subjects. Paragraphs 18 and 31 describe the client application as an application being executed on a system including a processor, memory, and input/output devices, and is given its broadest reasonable interpretation as software.
These elements are not sufficient to integrate the abstract idea into a practical application because they only amount to instructions to implement the various functions of the abstract idea using various computer elements as tools to perform these corresponding functions.

Claims 5, 12, and 19 recite determining that the update to the data has been generated in a processing pipeline; and determining that the first topic is associated with updates to the updated data. These limitations fall within the scope of the abstract as set out above.

Claims 6, 13, and 20 recite receiving an indication from the client to access the notification; authenticating the client based on the security key; and transmitting the notification to the client. These limitations fall within the scope of the abstract as set out above.

As addressed above, paragraph 18 describes the streaming platform as one or more web servers which receive notifications and provide access to the notifications by client applications, and paragraphs 18 and 31 describe the client application as an application being executed on a system including a processor, memory, and input/output devices. Paragraph 18 further describes the websocket server as part of the web servers and as generally performing the function of allowing the client applications to send messages and receive notifications. 
Each of the above elements is therefore given its broadest reasonable construction as a generic computer component which implements respective general computer functions such as transmitting and receiving data, and processing information. These elements are not sufficient to integrate the abstract idea into a practical application because they only amount to instructions to implement the various functions of the abstract idea using various computer elements as tools to perform these corresponding functions.

Claims 7 and 14 recite determining that a second topic is associated with updates to the updated data; generating a second notification reflecting the update to the updated data for the second topic; and storing the second notification in the second topic. These limitations fall within the scope of the abstract as set out above.
Claims 7 and 14 additionally recite the streaming platform as storing the second notification. As addressed above, paragraph 18 describes the streaming platform as one or more 
The recitation of the streaming platform is not sufficient to integrate the abstract idea into a practical application because it only amounts to instructions to implement a respective function, i.e. storing the second notification of the abstract idea, using a general computer element as a tool to perform that function.

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Claims 1-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	Claim Rejections - 35 USC § 112
The previous rejection of claims 4-7, 11-14, and 18-20 under 35 USC 112(b) is withdrawn based on the amendment filed 11/5/2020.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Antony (US Patent Application Publication 2016/0034641) in view of Rogers et al (US Patent Application Publication 2013/0124523) and Frankel et al (US Patent Application Publication 2015/0213082).

With respect to claim 1, Antony discloses the claimed method, comprising:
receiving a request specifying to receive notifications for updates to data in a multi-tenant data store for a first group comprising a plurality of people ([20]-[24], [27], [28], [30], and [43] describe receiving a subscription request from a provider to receive notifications for certain types of patient data for various populations of patients; Figure 2 element 15, [20], and [21] describe the HIE/MPI storing data for and being accessed by multiple providers and facilities, i.e. a multi-tenant database. Examiner notes that the broadest reasonable interpretation of a multi-tenant database encompasses databases which receive and store data for multiple users or entities), wherein the request comprises ([23] describes the request including natural language text such as names and addresses of patients);

translating the request based on a set of mappings to reflect a physical representation of the data in the data store ([23]-[26] and [50] describe the request including parameters which map the request to particular patients and providers, i.e. mapping to reflect a physical representation of the data; [29] describes automatically generating the parameters based on information in the request), comprising:
identifying, based on set of the mappings, physical entities in the data store that correspond to the natural language text ([44], [50], [52], [54], and [60] describe determining patients which are to be used for providing updates to subscribers);

upon identifying an update to data in the multi-tenant data store for a first person of the plurality of people, generating a notification reflecting the update ([33]-[35], [44], [62], and [64] describe determining whether new patient data matches any of the subscriber request parameters and generating a notification if it determines one or more matches); and

storing the notification on a streaming platform for access by a first client application ([35], [62], and [64] describe storing the notifications for later provision to subscribers when they access the notification engine, where Examiner notes that accessing a digital computer system requires some form of software, i.e. a first client application), wherein the notification comprises data describing a location of the updated data in the multi-tenant data store ([23], [35], [50], and [60] describe parameters including member ID, patient name, and other values associated with a person, as well as the triggering information being stored in the notification; [30] specifies that the database can be searched based on patient identifying information, i.e. the identifying information for the patient whose record has been updated would describe the location of the updated data. Examiner additionally notes that paragraph 15 of Applicant’s specification as originally filed lists a patient identifier as a form of information describing a location of updated data);

but does not expressly disclose:
extracting, using one or more natural language processing techniques, concepts from the request;
identifying physical entities in the data store that correspond to the extracted concepts;
generating a score for the update based at least on predefined weights for a plurality of update events;
generating the notification reflecting the update upon determining that the score for the update exceeds a predefined threshold.

However, Rogers teaches that it was old and well known in the art of patient data mining before the effective filing date of the claimed invention to extract concepts from a request using one or more natural language processing techniques ([53], [73], [88], [89], [102], and [107] describe receiving a natural language query from a user and extracting medical concepts from that query) and identify physical entities in a data store that correspond to the extracted concepts ([73], [88], [89], [141], and [144] describe determining patients and records that correspond to the concepts matching the user’s query).


Frankel further teaches that it was old and well known in the art of user update notification before the effective filing date of the claimed invention to generate a score for an update based at least on predefined weights for a plurality of update events ([13], [14], [26], and [56] describe determining that an update event has occurred and generating a score based on the update) and generate a notification reflecting the update upon determining that the score for the update exceeds a predefined threshold ([27], [28], and [46] describe comparing the score to a threshold for a user, and issuing a notification of the update if the score exceeds the threshold).
Therefore it would have been obvious to one of ordinary skill in the art of patient data mining before the effective filing date of the claimed invention to modify the system of  and generate a notification reflecting the update upon determining that the score for the update exceeds a predefined threshold as taught by Frankel since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Antony already discloses providing notifications based on identifying updates, and doing so by generating a score for the update event and comparing that score to a threshold as taught by Frankel would perform those same functions in Antony, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 8, Antony discloses the claimed computer program product, comprising:
a non-transitory computer-readable storage medium having computer readable program code embodied therewith, the computer readable program code executable by a processor ([33] and [39]) to perform an operation comprising:
receiving a request specifying to receive notifications for updates to data in a multi-tenant data store for a first group comprising a plurality of people ([20]-[24], [27], [28], [30], and [43] describe receiving a subscription request from a provider to receive notifications for certain types of patient data for various populations of patients; Figure 2 element 15, [20], and [21] describe the HIE storing data for and being accessed by multiple providers and facilities, i.e. a multi-tenant database. Examiner notes that the broadest reasonable interpretation of a multi-tenant database encompasses databases which receive and store data for multiple users or entities), wherein the request comprises natural language text describing the plurality of people ([23] describes the request including natural language text such as names and addresses of patients);

translating the request based on a set of mappings to reflect a physical representation of the data in the data store ([23]-[26] and [50] describe the request including parameters which map the request to particular patients and providers, i.e. mapping to reflect a physical representation of the data; [29] describes automatically generating the parameters based on information in the request), comprising:
identifying, based on set of the mappings, physical entities in the data store that correspond to the natural language text ([44], [50], [52], [54], and [60] describe determining patients which are to be used for providing updates to subscribers);

upon identifying an update to data in the multi-tenant data store for a first person of the plurality of people, generating a notification reflecting the update ([33]-[35], [44], [62], and [64] describe determining whether new patient data matches any of the subscriber request parameters and generating a notification if it determines one or more matches);

storing the notification on a streaming platform for access by a first client application ([35], [62], and [64] describe storing the notifications for later provision to subscribers when they access the notification engine, where Examiner notes that accessing a digital computer system requires some form of software, i.e. a first client application), wherein the notification comprises data describing a location of the updated data in the multi-tenant data store ([23], [35], [50], and [60] describe parameters including member ID, patient name, and other values associated with a person, as well as the triggering information being stored in the notification; [30] specifies that the database can be searched based on patient identifying information, i.e. the identifying information for the patient whose record has been updated would describe the location of the updated data. Examiner additionally notes that paragraph 15 of Applicant’s specification as originally filed lists a patient identifier as a form of information describing a location of updated data);

but does not expressly disclose:
extracting, using one or more natural language processing techniques, concepts from the request;
identifying physical entities in the data store that correspond to the extracted concepts;
generating a score for the update based at least on predefined weights for a plurality of update events;
generating the notification reflecting the update upon determining that the score for the update exceeds a predefined threshold.

However, Rogers teaches that it was old and well known in the art of patient data mining before the effective filing date of the claimed invention to extract concepts from a request using one or more natural language processing techniques ([53], [73], [88], [89], [102], and [107] describe receiving a natural language query from a user and extracting medical concepts from that query) and identify physical entities in a data store that correspond to the extracted concepts ([73], [88], [89], [141], and [144] describe determining patients and records that correspond to the concepts matching the user’s query).


Frankel further teaches that it was old and well known in the art of user update notification before the effective filing date of the claimed invention to generate a score for an update based at least on predefined weights for a plurality of update events ([13], [14], [26], and [56] describe determining that an update event has occurred and generating a score based on the update) and generate a notification reflecting the update upon determining that the score for the update exceeds a predefined threshold ([27], [28], and [46] describe comparing the score to a threshold for a user, and issuing a notification of the update if the score exceeds the threshold).
Therefore it would have been obvious to one of ordinary skill in the art of patient data mining before the effective filing date of the claimed invention to modify the system of Antony to generate a score for an update based at least on predefined weights for a plurality  and generate a notification reflecting the update upon determining that the score for the update exceeds a predefined threshold as taught by Frankel since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Antony already discloses providing notifications based on identifying updates, and doing so by generating a score for the update event and comparing that score to a threshold as taught by Frankel would perform those same functions in Antony, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 15, Antony discloses the claimed system, comprising:
a processor; and a memory storing one or more instructions ([33] and [39] describe processors and memory) which, when executed by the processor, performs an operation comprising:
receiving a request specifying to receive notifications for updates to data in a multi-tenant data store for a first group comprising a plurality of people ([20]-[24], [27], [28], [30], and [43] describe receiving a subscription request from a provider to receive notifications for certain types of patient data for various populations of patients; Figure 2 element 15, [20], and [21] describe the HIE storing data for and being accessed by multiple providers and facilities, i.e. a multi-tenant database. Examiner notes that the broadest reasonable interpretation of a multi-tenant database encompasses databases which receive and store data for multiple users or entities), wherein the request comprises natural language text describing the plurality of people ([23] describes the request including natural language text such as names and addresses of patients);

translating the request based on a set of mappings to reflect a physical representation of the data in the data store ([23]-[26] and [50] describe the request including parameters which map the request to particular patients and providers, i.e. mapping to reflect a physical representation of the data; [29] describes automatically generating the parameters based on information in the request) , comprising:
identifying, based on set of the mappings, physical entities in the data store that correspond to the natural language text ([44], [50], [52], [54], and [60] describe determining patients which are to be used for providing updates to subscribers);

upon identifying an update to data in the multi-tenant data store for a first person of the plurality of people, generating a notification reflecting the update ([33]-[35], [44], [62], and [64] describe determining whether new patient data matches any of the subscriber request parameters and generating a notification if it determines one or more matches);

storing the notification on a streaming platform for access by a first client application ([35], [62], and [64] describe storing the notifications for later provision to subscribers when they access the notification engine, where Examiner notes that accessing a digital computer system requires some form of software, i.e. a first client application), wherein the notification comprises data describing a location of the updated data in the multi-tenant data store ([23], [35], [50], and [60] describe parameters including member ID, patient name, and other values associated with a person, as well as the triggering information being stored in the notification; [30] specifies that the database can be searched based on patient identifying information, i.e. the identifying information for the patient whose record has been updated would describe the location of the updated data. Examiner additionally notes that paragraph 15 of Applicant’s specification as originally filed lists a patient identifier as a form of information describing a location of updated data);

but does not expressly disclose:
extracting, using one or more natural language processing techniques, concepts from the request;
identifying physical entities in the data store that correspond to the extracted concepts;
generating a score for the update based at least on predefined weights for a plurality of update events;
generating the notification reflecting the update upon determining that the score for the update exceeds a predefined threshold.

However, Rogers teaches that it was old and well known in the art of patient data mining before the effective filing date of the claimed invention to extract concepts from a request using one or more natural language processing techniques ([53], [73], [88], [89], [102], and [107] describe receiving a natural language query from a user and extracting medical concepts from that query) and identify physical entities in a data store that correspond to the extracted concepts ([73], [88], [89], [141], and [144] describe determining patients and records that correspond to the concepts matching the user’s query).


Frankel further teaches that it was old and well known in the art of user update notification before the effective filing date of the claimed invention to generate a score for an update based at least on predefined weights for a plurality of update events ([13], [14], [26], and [56] describe determining that an update event has occurred and generating a score based on the update) and generate a notification reflecting the update upon determining that the score for the update exceeds a predefined threshold ([27], [28], and [46] describe comparing the score to a threshold for a user, and issuing a notification of the update if the score exceeds the threshold).
Therefore it would have been obvious to one of ordinary skill in the art of patient data mining before the effective filing date of the claimed invention to modify the system of Antony to generate a score for an update based at least on predefined weights for a plurality  and generate a notification reflecting the update upon determining that the score for the update exceeds a predefined threshold as taught by Frankel since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Antony already discloses providing notifications based on identifying updates, and doing so by generating a score for the update event and comparing that score to a threshold as taught by Frankel would perform those same functions in Antony, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claims 2, 3, 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Antony (US Patent Application Publication 2016/0034641) in view of Rogers et al (US Patent Application Publication 2013/0124523) and Frankel et al (US Patent Application Publication 2015/0213082) as applied to claims 1, 8, and 15 above, and further in view of Mehra (US Patent Application Publication 2012/0330915).

With respect to claim 2, Antony/Rogers/Frankel teach the method of claim 1. Antony further discloses:
wherein the request is received from a client application ([24]-[26] and [43] describe the request being received from subscribers via subscriber interfaces over a computer network), 

wherein the data describing the location of the updated data comprises a key value associated with the first person in the database ([23], [35], [50], and [60] describe parameters including member ID, patient name, and other values associated with a person, as well as the triggering information being stored in the notification);

but does not expressly disclose:
the data describing the location of the updated data comprising: 
(i) a tenant identifier associated with the client application in the multi-tenant data store; and
(ii) a database table storing the updated data in the multi-tenant data store;
the first person being in the database table.

While Antony discloses an MPI and HIE as databases as well as updated patient information about the first person being received into the databases, it does not expressly disclose the patient data as being stored in tables. However, Mehra teaches that it was old and well known in the art of data notifications before the effective filing date of the claimed invention to store data in tables within a multi-tenant database ([18], [21], and [22] describe the multi-tenant database storing data in tables) and to use a tenant identifier associated with a client application and a database table storing the updated data in the multi-tenant data store to describe the location of updated data within the multi-tenant data store ([32], [35], [37], [57], [58], and [63] describe using table record identifiers and tenant identifiers to segment and establish the location of updated transactions in the database).
Therefore it would have been obvious to one of ordinary skill in the art of data notification before the effective filing date of the claimed invention to modify the combination of Antony, Rogers, and Frankel to store data in tables within a multi-tenant database and to use a tenant identifier associated with a client application and a database 

With respect to claim 3, Antony/Rogers/Frankel/Mehra teach the method of claim 2. Antony does not expressly disclose receiving, by a query server from the client application, a query targeting the data store based on the data describing the location of the updated data; processing the received query against the data store; and returning a result set to the client application as responsive to the query.
However, Mehra teaches that it was old and well known in the art of data notifications before the effective filing date of the claimed invention to receive, by a query server from a client application, a query targeting a data store based on data describing a location of updated data ([28], [46], [47], and [58] describe receiving a query via a client application for an updated record based on the record identifier), process the received query against the data ([28] and [46]-[49] describe retrieving the associated records), and return a result set to the client application as responsive to the query ([49] and [50] describe providing the corresponding records to the client application).
Therefore it would have been obvious to one of ordinary skill in the art of data notification before the effective filing date of the claimed invention to modify the combination of Antony, Rogers, Frankel, and Mehra to receive, by a query server from a client application, a query targeting a data store based on data describing a location of updated data, process the received query against the data store, and return a result set to the client application as responsive to the query as taught by Mehra since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Antony, Rogers, Frankel, and Mehra already discloses providing the updated data to a client application, and doing so by receiving and processing a query targeting a data store based on data describing a location of updated data and return a result set as taught by Mehra would perform that same function in the combination of Antony, Rogers, Frankel, and Mehra, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 9, Antony/Rogers/Frankel teach the computer program product of claim 8. Antony further discloses: 
wherein the request is received from a client application ([24]-[26] and [43] describe the request being received from subscribers via subscriber interfaces over a computer network), 

wherein the data describing the location of the updated data comprises a key value associated with the first person in the database ([23], [35], [50], and [60] describe parameters including member ID, patient name, and other values associated with a person, as well as the triggering information being stored in the notification);

but does not expressly disclose:
the data describing the location of the updated data comprising: 
(i) a tenant identifier associated with the client application in the multi-tenant data store; and
(ii) a database table storing the updated data in the multi-tenant data store;
the first person being in the database table.

While Antony discloses an MPI and HIE as databases as well as updated patient information about the first person being received into the databases, it does not expressly disclose the patient data as being stored in tables. However, Mehra teaches that it was old and well known in the art of data notifications before the effective filing date of the claimed invention to store data in tables within a multi-tenant database ([18], [21], and [22] describe the multi-tenant database storing data in tables) and to use a tenant identifier associated with a client application and a database table storing the updated data in the multi-tenant data store to describe the location of updated data within the multi-tenant data store ([32], [35], [37], [57], [58], and [63] describe using table record identifiers and tenant identifiers to segment and establish the location of updated transactions in the database).
Therefore it would have been obvious to one of ordinary skill in the art of data notification before the effective filing date of the claimed invention to modify the 

With respect to claim 10, Antony/Rogers/Frankel/Mehra teach the computer program product of claim 9. Antony does not expressly disclose receiving, by a query server from the client application, a query targeting the data store based on the data describing the location of the updated data; processing the received query against the data store; and returning a result set to the client application as responsive to the query.
However, Mehra teaches that it was old and well known in the art of data notifications before the effective filing date of the claimed invention to receive, by a query server from a client application, a query targeting a data store based on data describing a location of updated ([28], [46], [47], and [58] describe receiving a query via a client application for an updated record based on the record identifier), process the received query against the data store ([28] and [46]-[49] describe retrieving the associated records), and return a result set to the client application as responsive to the query ([49] and [50] describe providing the corresponding records to the client application).
Therefore it would have been obvious to one of ordinary skill in the art of data notification before the effective filing date of the claimed invention to modify the combination of Antony, Rogers, Frankel, and Mehra to receive, by a query server from a client application, a query targeting a data store based on data describing a location of updated data, process the received query against the data store, and return a result set to the client application as responsive to the query as taught by Mehra since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Antony, Rogers, Frankel, and Mehra already discloses providing the updated data to a client application, and doing so by receiving and processing a query targeting a data store based on data describing a location of updated data and return a result set as taught by Mehra would perform that same function in the combination of Antony, Rogers, Frankel, and Mehra, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 16
wherein the request is received from a client application ([24]-[26] and [43] describe the request being received from subscribers via subscriber interfaces over a computer network),
wherein the data describing the location of the updated data comprises a key value associated with the first person in the database ([23], [35], [50], and [60] describe parameters including member ID, patient name, and other values associated with a person, as well as the triggering information being stored in the notification);

but does not expressly disclose:
the data describing the location of the updated data comprising: 
(i) a tenant identifier associated with the client application in the multi-tenant data store; and
(ii) a database table storing the updated data in the multi-tenant data store;
the first person being in the database table.

While Antony discloses an MPI and HIE as databases as well as updated patient information about the first person being received into the databases, it does not expressly disclose the patient data as being stored in tables. However, Mehra teaches that it was old and well known in the art of data notifications before the effective filing date of the claimed invention to store data in tables within a multi-tenant database ([18], [21], and [22] describe the multi-tenant database storing data in tables) and to use a tenant identifier associated with a client application and a database table storing the updated data in the multi-tenant data store to describe the location of updated data within the multi-tenant data store ([32], [35], [37], [57], [58], and [63] describe using table record identifiers and tenant identifiers to segment and establish the location of updated transactions in the database).
Therefore it would have been obvious to one of ordinary skill in the art of data notification before the effective filing date of the claimed invention to modify the combination of Antony, Rogers, and Frankel to store data in tables within a multi-tenant database and to use a tenant identifier associated with a client application and a database table storing the updated data in the multi-tenant data store to describe the location of updated data within the multi-tenant data store as taught by Mehra since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Antony, Rogers, and Frankel already teaches including data describing the location of the updated data in the notification as storing updated data in a multi-tenant database, and using a tenant identifier associated with the client application in the multi-tenant data store and a database table storing the updated data in the multi-tenant data store to describe the location of the updated data as well as storing the updated information, i.e. patient data, in a table as taught by Mehra would perform those same function in the combination of Antony, Rogers, and Frankel, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 17, Antony/Rogers/Frankel/Mehra teach the system of claim 16. Antony does not expressly disclose receiving, by a query server from the client application, a query targeting the data store based on the data describing the location of the updated data; 
However, Mehra teaches that it was old and well known in the art of data notifications before the effective filing date of the claimed invention to receive, by a query server from a client application, a query targeting a data store based on data describing a location of updated data ([28], [46], [47], and [58] describe receiving a query via a client application for an updated record based on the record identifier), process the received query against the data store ([28] and [46]-[49] describe retrieving the associated records), and return a result set to the client application as responsive to the query ([49] and [50] describe providing the corresponding records to the client application).
Therefore it would have been obvious to one of ordinary skill in the art of data notification before the effective filing date of the claimed invention to modify the combination of Antony, Rogers, Frankel, and Mehra to receive, by a query server from a client application, a query targeting a data store based on data describing a location of updated data, process the received query against the data store, and return a result set to the client application as responsive to the query as taught by Mehra since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Antony, Rogers, Frankel, and Mehra already discloses providing the updated data to a client application, and doing so by receiving and processing a query targeting a data store based on data describing a location of updated data and return a result set as taught by Mehra would perform that same function in the combination of Antony, Rogers, Frankel, and Mehra, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claims 4, 5, 7, 11, 12, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Antony (US Patent Application Publication 2016/0034641) in view of Rogers et al (US Patent Application Publication 2013/0124523), Frankel et al (US Patent Application Publication 2015/0213082), and Mehra (US Patent Application Publication 2012/0330915) as applied to claims 3, 10, and 17 above, and further in view of Bose et al (US Patent Application Publication 2012/0130987).

With respect to claim 4, Antony/Rogers/Frankel/Mehra teach the method of claim 3. Antony further discloses:
wherein the notification is associated with a first topic, of a plurality of topics managed by the streaming platform ([25]-[27], [33]-[35], [51], and [52] describe generating notifications based on parameters stored in subscriber panels, where the parameters and panels are construed as topics, and generating the notification based on a set of parameters is construed as the notification being associated with those parameters, i.e. topic), 

wherein the streaming platform stores the notifications for consumption by the client application ([35], [62], and [64] describe storing the notifications for later provision to subscribers when they access the notification engine, where Examiner notes that accessing a digital computer system requires some form of software, i.e. a first client application), 

wherein the notification and the updated data are secured ([34], [41], and [66] describe the servers and communications within the system including security and encryption protocols for access and authentication);
 
but does not expressly disclose:
securing the notification and the updated data based on a security key provided in the request.

However, Bose teaches that it was old and well known in the art of data notification before the effective filing date of the claimed invention to secure notifications and updated data based on a security key provided in a request ([53], [54], [61]-[63], [68], and [69] describe using security keys to authenticate a requesting subscriber prior to allowing access to a notification and updated data).
Therefore it would have been obvious to one of ordinary skill in the art of data notification before the effective filing date of the claimed invention to modify the combination of Antony, Rogers, Frankel, and Mehra to secure the notification and the updated data based on a security key provided in the request as taught by Bose since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Antony, Rogers, Frankel, and Mehra already discloses securing the notification as well as the updated data, and using a security key provided in the request to secure them as taught by Bose would perform that same function in Antony, Rogers, Frankel, and Mehra, making the results predictable to one of ordinary skill in the art (MPEP 2143).

claim 5, Antony/Rogers/Frankel/Mehra/Bose teach the method of claim 4. Antony further discloses:
determining that the update to the data has been generated in a processing pipeline ([33], [34], and [44] describe the healthcare notification cluster determining that new patient data has been received. Examiner notes that the term “processing pipeline” is given its broadest reasonable interpretation as software which performs the function of determining that there has been an update to the data); and

determining that the first topic is associated with updates to the updated data ([25]-[27] and [33]-[35] describe generating notifications based on parameters stored in subscriber panels, where the parameters and panels are construed as topics).

With respect to claim 7, Antony/Rogers/Frankel/Mehra/Bose teach the method of claim 4. Antony further discloses:
determining that a second topic is associated with updates to the updated data ([26], [27], [33]-[35], [51], and [52] describe generating notifications based on parameters stored in subscriber panels, and that updated information may be matched with multiple sets of parameters, i.e. a second topic can be associated with the update);

generating a second notification reflecting the update to the updated data for the second topic ([34], [44], [51], [52], and [60] describe generating the notifications, including a second notification where the update matches more than one set of parameters); and

storing, by the streaming platform, the second notification ([35], [62], and [64] describe storing the notifications for later provision to subscribers);

but does not expressly disclose:
storing the second notification in the second topic.

However, Mehra teaches that it was old and well known in the art of data notifications before the effective filing date of the claimed invention to store a notification in a topic ([41] describes notification topics that users can subscribe to; [30], [37], [39], [42], and [45] describe storing the notification in a labeled table entry corresponding to a respective topic of a plurality of topics, where storing a notification “in” a topic is construed as including storing the notification in a table portion identified as belonging to that topic).
Therefore it would have been obvious to one of ordinary skill in the art of data notification before the effective filing date of the claimed invention to modify the combination of Antony, Rogers, Frankel, Mehra, and Bose to store the second notification in the second topic as taught by Mehra to maintain a link between the notification and the topic it was originally generated for (Mehra [30], [37], and [39]).
It would have been further obvious to one of ordinary skill in the art of data notification before the effective filing date of the claimed invention to modify the combination of Antony, Rogers, Frankel, Mehra, and Bose to store the second notification in the second topic as taught by Mehra since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Antony, Rogers, Frankel, Mehra, and Bose already discloses storing the second notification as well as the second notification being associated with the second topic, and storing it “in” the second topic as taught by Mehra would serve that same 

With respect to claim 11, Antony/Rogers/Frankel/Mehra teach the computer program product of claim 10. Antony further discloses:
wherein the notification is associated with a first topic, of a plurality of topics managed by the streaming platform ([25]-[27], [33]-[35], [51], and [52] describe generating notifications based on parameters stored in subscriber panels, where the parameters and panels are construed as topics, and generating the notification based on a set of parameters is construed as the notification being associated with those parameters, i.e. topic), 

wherein the streaming platform stores the notifications for consumption by the client application ([35], [62], and [64] describe storing the notifications for later provision to subscribers when they access the notification engine, where Examiner notes that accessing a digital computer system requires some form of software, i.e. a first client application), 

wherein the notification and the updated data are secured ([34], [41], and [66] describe the servers and communications within the system including security and encryption protocols for access and authentication);

but does not expressly disclose:
securing the notification and the updated data based on a security key provided in the request.

However, Bose teaches that it was old and well known in the art of data notification before the effective filing date of the claimed invention to secure notifications and updated data based on a security key provided in a request ([53], [54], [61]-[63], [68], and [69] describe using security keys to authenticate a requesting subscriber prior to allowing access to a notification and updated data).
Therefore it would have been obvious to one of ordinary skill in the art of data notification before the effective filing date of the claimed invention to modify the combination of Antony, Rogers, Frankel, and Mehra to secure the notification and the updated data based on a security key provided in the request as taught by Bose since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Antony, Rogers, Frankel, and Mehra already discloses securing the notification as well as the updated data, and using a security key provided in the request to secure them as taught by Bose would perform that same function in Antony, Rogers, Frankel, and Mehra, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 12, Antony/Rogers/Frankel/Mehra/Bose teach the computer program product of claim 11. Antony further discloses: 
determining that the update to the data has been generated in a processing pipeline ([33], [34], and [44] describe the healthcare notification cluster determining that new patient data has been received. Examiner notes that the term “processing pipeline” is given its broadest reasonable interpretation as software which performs the function of determining that there has been an update to the data); and

determining that the first topic is associated with updates to the updated data ([25]-[27] and [33]-[35] describe generating notifications based on parameters stored in subscriber panels, where the parameters and panels are construed as topics).

With respect to claim 14, Antony/Mehra/Bose teach the computer program product of claim 11. Antony further discloses: 
determining that a second topic is associated with updates to the updated data ([26], [27], [33]-[35], [51], and [52] describe generating notifications based on parameters stored in subscriber panels, and that updated information may be matched with multiple sets of parameters, i.e. a second topic can be associated with the update);

generating a second notification reflecting the update to the updated data for the second topic ([34], [44], [51], [52], and [60] describe generating the notifications, including a second notification where the update matches more than one set of parameters); and

storing, by the streaming platform, the second notification ([35], [62], and [64] describe storing the notifications for later provision to subscribers);

but does not expressly disclose:
storing the second notification in the second topic.

However, Mehra teaches that it was old and well known in the art of data notifications before the effective filing date of the claimed invention to store a notification in a topic ([41] describes notification topics that users can subscribe to; [30], [37], [39], [42], and [45] describe storing the notification in a labeled table entry corresponding to a respective topic of a plurality of topics, where storing a notification “in” a topic is construed as including storing the notification in a table portion identified as belonging to that topic).
Therefore it would have been obvious to one of ordinary skill in the art of data notification before the effective filing date of the claimed invention to modify the combination of Antony, Rogers, Frankel, Mehra, and Bose to store the second notification in the second topic as taught by Mehra to maintain a link between the notification and the topic it was originally generated for (Mehra [30], [37], and [39]).
It would have been further obvious to one of ordinary skill in the art of data notification before the effective filing date of the claimed invention to modify the combination of Antony, Rogers, Frankel, Mehra, and Bose to store the second notification in the second topic as taught by Mehra since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Antony, Rogers, Frankel, Mehra, and Bose already discloses storing the second notification as well as the second notification being associated with the second topic, and storing it “in” the second topic as taught by Mehra would serve that same function in the combination of Antony, Rogers, Frankel, Mehra, and Bose, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 18, Antony/Rogers/Frankel/Mehra teach the system of claim 17. Antony further discloses:
wherein the notification is associated with a first topic, of a plurality of topics managed by the streaming platform ([25]-[27], [33]-[35], [51], and [52] describe generating notifications based on parameters stored in subscriber panels, where the parameters and panels are construed as topics, and generating the notification based on a set of parameters is construed as the notification being associated with those parameters, i.e. topic), 

wherein the streaming platform stores the notifications for consumption by the client application ([35], [62], and [64] describe storing the notifications for later provision to subscribers when they access the notification engine, where Examiner notes that accessing a digital computer system requires some form of software, i.e. a first client application), 

wherein the notification and the updated data are secured ([34], [41], and [66] describe the servers and communications within the system including security and encryption protocols for access and authentication);
 
but does not expressly disclose:
securing the notification and the updated data based on a security key provided in the request.

However, Bose teaches that it was old and well known in the art of data notification before the effective filing date of the claimed invention to secure notifications and updated data based on a security key provided in a request ([53], [54], [61]-[63], [68], and [69] describe using security keys to authenticate a requesting subscriber prior to allowing access to a notification and updated data).
Therefore it would have been obvious to one of ordinary skill in the art of data notification before the effective filing date of the claimed invention to modify the combination of 

With respect to claim 19, Antony/Rogers/Frankel/Mehra/Bose teach the system of claim 18. Antony further discloses:
determining that the update to the data has been generated in a processing pipeline ([33], [34], and [44] describe the healthcare notification cluster determining that new patient data has been received. Examiner notes that the term “processing pipeline” is given its broadest reasonable interpretation as software which performs the function of determining that there has been an update to the data); and

determining that the first topic is associated with updates to the updated data ([25]-[27] and [33]-[35] describe generating notifications based on parameters stored in subscriber panels, where the parameters and panels are construed as topics).

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Antony (US Patent Application Publication 2016/0034641) in view of Rogers et al (US Patent Application Publication 2013/0124523), Frankel et al (US Patent Application Publication 2015/0213082), Mehra (US Patent Application Publication 2012/0330915), and Bose et al (US Patent Application Publication 2012/0130987) as applied to claims 5, 12, and 19 above, and further in view of Jolfaei (US Patent Application Publication 2017/0149915).

With respect to claim 6, Antony/Rogers/Frankel/Mehra/Bose teach the method of claim 5. Antony further discloses:
receiving, by the streaming platform, an indication from the client application to access the notification ([35] and [64] describe subscribing providers accessing the healthcare notification cluster to collect the notifications);

transmitting the notification to the client application ([35] and [64] describe providing the subscribing providers with access to the notifications);

but does not expressly disclose:
authenticating the client application based on the security key;
transmitting the notification by a websocket server.

However, Bose teaches that it was old and well known in the art of data notification before the effective filing date of the claimed invention to authenticate a client application based on a security key ([53], [54], [61]-[63], [68], and [69] describe using security keys to authenticate a requesting subscriber).
Therefore it would have been obvious to one of ordinary skill in the art of data notification before the effective filing date of the claimed invention to modify the combination of Antony, Rogers, Frankel, Mehra, and Bose to authenticate a client application based on a security key as taught by Bose since the claimed invention is only a combination of these old and 

Jolfaei further teaches that it was old and well known in the art of data notifications before the effective filing date of the claimed invention to transmit a notification by a websocket server (Figures 3 and 4 element 315, Figure 10A, [57], [58], and [59] describe using a websocket server to transmit push notifications to clients in a subscription streaming system).
Therefore it would have been obvious to one of ordinary skill in the art of data notification before the effective filing date of the claimed invention to modify the combination of Antony, Rogers, Frankel, Mehra, and Bose to transmit the notification by a websocket server as taught by Jofaei since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Antony, Rogers, Frankel, Mehra, and Bose already discloses transmitting the notification from a server, and transmitting it from a websocket server as taught by Jolfaei would perform that same function in Antony, Rogers, Frankel, Mehra, and Bose, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 13
receiving, by the streaming platform, an indication from the client application to access the notification ([35] and [64] describe subscribing providers accessing the healthcare notification cluster to collect the notifications);

transmitting the notification to the client application ([35] and [64] describe providing the subscribing providers with access to the notifications);

but does not expressly disclose:
authenticating the client application based on the security key;
transmitting the notification by a websocket server.

However, Bose teaches that it was old and well known in the art of data notification before the effective filing date of the claimed invention to authenticate a client application based on a security key ([53], [54], [61]-[63], [68], and [69] describe using security keys to authenticate a requesting subscriber).
Therefore it would have been obvious to one of ordinary skill in the art of data notification before the effective filing date of the claimed invention to modify the combination of Antony, Rogers, Frankel, Mehra, and Bose to authenticate a client application based on a security key as taught by Bose since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Antony, Rogers, Frankel, Mehra, and Bose already discloses securing the notification and updated data, and authenticating a client using a security key as taught by Bose would perform that same function in Antony, Rogers, Frankel, Mehra, and Bose, making the results predictable to one of ordinary skill in the art (MPEP 2143).

(Figures 3 and 4 element 315, Figure 10A, [57], [58], and [59] describe using a websocket server to transmit push notifications to clients in a subscription streaming system).
Therefore it would have been obvious to one of ordinary skill in the art of data notification before the effective filing date of the claimed invention to modify the combination of Antony, Rogers, Frankel, Mehra, and Bose to transmit the notification by a websocket server as taught by Jofaei since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Antony, Rogers, Frankel, Mehra, and Bose already discloses transmitting the notification from a server, and transmitting it from a websocket server as taught by Jolfaei would perform that same function in Antony, Rogers, Frankel, Mehra, and Bose, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 20, Antony/Rogers/Frankel/Mehra/Bose teach the system of claim 19. Antony further discloses: 
receiving, by the streaming platform, an indication from the client application to access the notification ([35] and [64] describe subscribing providers accessing the healthcare notification cluster to collect the notifications);

transmitting the notification to the client application ([35] and [64] describe providing the subscribing providers with access to the notifications); 
	

authenticating the client application based on the security key;
transmitting the notification by a websocket server.

However, Bose teaches that it was old and well known in the art of data notification before the effective filing date of the claimed invention to authenticate a client application based on a security key ([53], [54], [61]-[63], [68], and [69] describe using security keys to authenticate a requesting subscriber).
Therefore it would have been obvious to one of ordinary skill in the art of data notification before the effective filing date of the claimed invention to modify the combination of Antony, Rogers, Frankel, Mehra, and Bose to authenticate a client application based on a security key as taught by Bose since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Antony, Rogers, Frankel, Mehra, and Bose already teaches securing the notification and updated data, and authenticating a client using a security key as taught by Bose would perform that same function in Antony, Rogers, Frankel, Mehra, and Bose, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Jolfaei further teaches that it was old and well known in the art of data notifications before the effective filing date of the claimed invention to transmit a notification by a websocket server (Figures 3 and 4 element 315, Figure 10A, [57], [58], and [59] describe using a websocket server to transmit push notifications to clients in a subscription streaming system).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gregory Lultschik/Examiner, Art Unit 3626